                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


JAY DRESSER,                              )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )       1:21-cv-00168-JAW
                                          )
NORM, et al.,                             )
                                          )
              Defendants                  )


                  RECOMMENDED DECISION AFTER REVIEW
                       OF PLAINTIFF’S COMPLAINT

       Plaintiff filed a complaint in which he has failed to assert a federal claim.

Accordingly, I recommend the Court dismiss the complaint.

                                       DISCUSSION

       Issues of subject matter jurisdiction “can be raised sua sponte at any time” because

they relate to the fundamental Article III limitations on federal courts. See McBee v. Delica

Co., 417 F.3d 107, 127 (1st Cir. 2005). In this case, a review of Plaintiff’s complaint fails

to reveal a basis upon which this Court could exercise either federal question jurisdiction

or diversity jurisdiction under 28 U.S.C. §§ 1331 and 1332.

       In addition, even if Plaintiff’s complaint could be construed to allege a basis for a

federal claim, courts have determined that a sua sponte dismissal prior to service of process

on the named defendants when the complaint is frivolous or obviously lacks merit:

       Because [Plaintiff] is neither a prisoner nor proceeding in forma pauperis in
       district court, the provisions of 28 U.S.C. §§ 1915(e)(2), 1915A, permitting
       sua sponte dismissal of complaints which fail to state a claim are
       inapplicable. However, frivolous complaints are subject to dismissal
       pursuant to the inherent authority of the court, even when the filing fee has
       been paid. In addition, because a court lacks subject matter jurisdiction over
       an obviously frivolous complaint, dismissal prior to service of process is
       permitted.

Yi v. Soc. Sec. Admin., 554 F. App’x 247, 248 (4th Cir. 2014) (internal citations omitted);

see also, Evans v. Suter, No. 09-5242, 2010 WL 1632902, at *1 (D.C. Cir. Apr. 2, 2010)

(“Contrary to appellant’s assertions, a district court may dismiss a complaint sua sponte

prior to service on the defendants pursuant to Fed.R.Civ.P. 12(h)(3) when, as here, it is

evident that the court lacks subject-matter jurisdiction”); Rutledge v. Skibicki, 844 F.2d 792

(9th Cir. 1988) (“The district court may sua sponte dismiss a complaint prior to the issuance

of a summons if the court clearly lacks subject matter jurisdiction or lacks jurisdiction

because the claim is wholly insubstantial and frivolous”); Best v. Kelly, 39 F.3d 328, 331

(D.C. Cir. 1994) (suggesting that dismissal for lack of jurisdiction may be warranted for

complaints such as “bizarre conspiracy theories,” “fantastic government manipulations of

their will or mind,” or “supernatural intervention”). A court’s expeditious sua sponte

review is based on the longstanding doctrine that federal subject matter jurisdiction is

lacking when the federal issues are not substantial. See Hagans v. Lavine, 415 U.S. 528,

536–37 (1974) (jurisdiction is lacking when claims are “so attenuated and unsubstantial as

to be absolutely devoid of merit,” “wholly insubstantial,” “obviously frivolous,” “plainly

unsubstantial,” “no longer open to discussion,” “essentially fictitious,” or “obviously




                                              2
without merit”); Swan v. United States, 36 F. App’x 459 (1st Cir. 2002) (“A frivolous

constitutional issue does not raise a federal question, however”).1

        Here, Plaintiff has not alleged a substantial federal claim or otherwise asserted a

claim within the Court’s subject matter jurisdiction. Dismissal, therefore, is warranted.

                                              CONCLUSION

        Based on the foregoing analysis, I recommend the Court dismiss Plaintiff’s

complaint.

                                                NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court’s order.

                                                          /s/ John C. Nivison
                                                          U.S. Magistrate Judge

Dated this 24th day of June, 2021.



1
  Although the doctrine has been criticized for conflating jurisdiction over a claim with the merits of that
claim, see e.g., Rosado v. Wyman, 397 U.S. 397, 404 (1970) (the maxim is “more ancient than analytically
sound”); Bell v. Hood, 327 U.S. 678, 682–83, 66 S. Ct. 773, 776, 90 L. Ed. 939 (1946) (regarding “wholly
insubstantial and frivolous” claims, “[t]he accuracy of calling these dismissals jurisdictional has been
questioned”), the doctrine nevertheless remains good law. See Crowley Cutlery Co. v. United States, 849
F.2d 273, 276 (7th Cir. 1988) (“Although most of the Court’s statements of the principle have been dicta
rather than holdings, and the principle has been questioned, it is an established principle of federal
jurisdiction and remains the federal rule. It is the basis of a large number of lower-court decisions, and at
this late date only the Supreme Court can change it”) (internal quotations and citations omitted); see also,
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (approving of the doctrine); Cruz v. House
of Representatives, 301 F. Supp. 3d 75, 77 (D.D.C. 2018) (applying the concept to dismiss obviously
meritless claims).

                                                     3
